DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the humidity sensor of claim 9, the humidity controller of claim 9, the temperature controller of claim 10, the humidity sensor of claim 18, the humidity controller of claim 18, and the temperature controller of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khwaja (US 20210100173 A1) in view of Ware (US 4407092 A).
Regarding claim 1, Khwaja teaches a plant cultivating apparatus (Figs 1-62) comprising:
a main body (120) that defines a cultivation space (136) and includes a door (1102
at least one shelf (124) that is disposed at the cultivation space; and
a cultivation container (142) that is supported on the at least one shelf and is configured to receive water from or discharge water to the at least one shelf ([0157]),
wherein the cultivation container is configured to contain a medium ([0057]),
wherein the cultivation container comprises: a water flow guide (148); and
a wick (238) that is received in the water flow guide and configured to absorb water introduced through the opening of the lower end of the water flow guide ([0165]),
wherein the wick is configured to deliver the water supplied from the at least one shelf to the medium at the cultivation container ([0165]).
Khwaja is silent as to a downward protrusion from a bottom surface of the cultivation container, a lower end defining an opening.
Ware teaches within the same field of endeavor and reasonably pertinent to the invention a hydroponic assembly and wafer system with a downward protrusion from a bottom surface of the cultivation container (27), a lower end defining an opening (21-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Khwaja’s water flow guide with the further teachings of Ware’s downward protrusions in order to seat the wick into the cultivation container, guiding fluid into the cultivation container in order to feed plants within.
Regarding claim 2, modified Khwaja teaches all of the abovementioned claim 1 and further teaches wherein the wick includes a nutrient solution that includes nutrients for growth of plants in water (Ware- Col. 6 Lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Khwaja’s wick with the further teachings of Ware’s nutrient impregnation in order to provide tailored nutrients to individual plants, promoting plant growth.
Regarding claim 9, modified Khwaja teaches all of the abovementioned claim 1 and further teaches wherein the main body comprises:
a humidity sensor ([0082]) that is disposed at the main body and configured to measure humidity in the cultivation space of the main body; and (Note: See Drawings objection above regarding claim 9)
a humidity controller (102) that is configured to control humidity in the main body ([0223]).
Regarding claim 10, modified Khwaja teaches all of the abovementioned claim 1 and further teaches wherein the at least one shelf comprises a temperature controller (102) configured to control temperature in the cultivation container loaded on the shelf ([0155]).
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khwaja (US 20210100173 A1) in view of Ware (US 4407092 A) as applied to claim 1 above, and further in view of Weiss (US 20170172082 A1).
Regarding claim 3, modified Khwaja teaches all of the abovementioned claim 1 and further teaches wherein the medium comprises:
a first medium (Khwaja- [0057]) that is contained in the cultivation container;
Khwaja is silent as to:
a sowing part that covers a top surface of the first medium and is configured to allow seeds of plants to be planted; and
a second medium that covers a top surface of the sowing part.
Weiss teaches within the same field of endeavor and reasonably pertinent to the invention growing media for plants (Figs 1-7c) comprising:
a sowing part (202) that covers a top surface of the first medium and is configured to allow seeds of plants to be planted ([0029]); and
a second medium (200) that covers a top surface of the sowing part ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Khwaja’s medium with the further teachings of Weiss’ multi-layered seed medium in order to provide a dedicated area for sowing seeds, promoting uniform growth through standardized planting procedure.
Regarding claim 8, modified Khwaja teaches all of the abovementioned claim 3 and further teaches wherein the second medium is thinner than the sowing part (Weiss- Fig 2B Item 200- top layer) in the cultivation container (Weiss- [0029] “seeds can be sandwiched between a first and second top layer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Khwaja’s medium with the further teachings of Weiss’ medium layers in order to support the sowing of seeds, since a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khwaja (US 20210100173 A1) in view of Ware (US 4407092 A) and Weiss (US 20170172082 A1) as applied to claim 3 above, and further in view of Hagerty (US 3683548 A).
Regarding claim 4, modified Khwaja teaches all of the abovementioned claim 3 but is silent as to wherein sizes of particles in the second medium are smaller than sizes of particles in the first medium.
Hagerty teaches within the same field of endeavor and reasonably pertinent to the invention a plant container and method of growing a plant (Figs 1-4) wherein sizes of particles in the second medium (28) are smaller than sizes of particles in the first medium (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Khwaja’s plant cultivating apparatus with the further teachings of Hagerty’s mediums in order to deliver nutrients and oxygen to targeted portions of the plant, promoting healthy plant growth.
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khwaja (US 20210100173 A1) in view of Ware (US 4407092 A) and Weiss (US 20170172082 A1) as applied to claim 3 above, and further in view of Hagerty (US 3683548 A) and Stadelhofer (US 3786598 A).
Regarding claim 5, modified Khwaja teaches all of the abovementioned claim 3 but is silent as to wherein the wick extends from the lower end of the water flow guide to the second medium below a top surface of the second medium.
Hagerty teaches within the same field of endeavor and reasonable pertinent to the invention a plant container and method of growing a plant (Figs 1-4) wherein the wick extends to the second medium below a top surface of the second medium (Col. 3 Lines 48-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Khwaja’s plant cultivating apparatus with the further teachings of Hagerty’s wick fluid delivery method in order to provide moisture and nutrients to a fine medium layer, sustaining plant life.
Stadelhofer teaches within the same field of endeavor and reasonably pertinent to the invention a self-feeding watering system (Figs 1-5) wherein the wick extends from the lower end of the water flow guide (Col. 2 Lines 46-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Khwaja’s plant cultivating apparatus with the further teachings of Stadelhofer’s extended wick in order to transport water from a reservoir/supply line to the planter, sustaining plant life.
Regarding claim 6 modified Khwaja teaches all of the abovementioned claim 5 and further teaches wherein an upper end of the wick is located in the second medium (Hagerty- Fig 2 Item 22a- wick end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Khwaja’s plant cultivation apparatus with the further teachings of Hagerty’s wick location in order to deliver water and nutrients to any desired location through capillary action, sustaining plant life.
Regarding claim 7, modified Khwaja teaches all of the abovementioned claim 5 but is silent as to:
 wherein the wick includes a shield that surrounds a portion of an outer circumference of the wick and that is impervious to water, and
wherein the portion of the outer circumference of the wick contacts the first medium and the sowing part.
Hagerty teaches within the same field of endeavor and reasonably pertinent to the invention a plant container and method of growing a plant (Figs 1-4) wherein the portion of the outer circumference of the wick (22) contacts the first medium (24) and the sowing part (26) (Col. 3 Lines 48-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Khwaja’s plant cultivating apparatus with the further teachings of Hagerty’s wick in order to deliver water and nutrients to a seed layer, promoting healthy plant growth.
Stadelhofer teaches within the same field of endeavor and reasonably pertinent to the invention a self-feeding watering system (Figs 1-5) wherein the wick (31) includes a shield (28) that surrounds a portion of an outer circumference of the wick and that is impervious to water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Khwaja’s plant cultivating apparatus with the further teachings of Stadelhofer’s nylon wick shield in order to direct fluid through capillary action without leaking, delivering fluid to seeds, promoting plant growth.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khwaja (US 20210100173 A1) in view of Ware (US 4407092 A) as applied to claim 1 above, and further in view of Loessl (US 11154020 B2) and.
Regarding claim 11, modified Khwaja teaches all of the abovementioned claim 1 but is silent as to wherein the at least one shelf includes a plurality of shelves that are spaced apart from one another in a vertical direction.
Loessl teaches within the same field of endeavor and reasonably pertinent to the invention an apparatus for growing plants (Figs 1-12) wherein the at least one shelf includes a plurality of shelves (22) that are spaced apart from one another in a vertical direction (Col. 4 Lines 11-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Khwaja’s plant cultivating apparatus with the further teachings of Loessl’s shelves in order to accommodate more plant growing in the same amount of volume, increasing yields.
Claims 12-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khwaja (US 20210100173 A1) in view of Weiss (US 20170172082 A1).
Regarding claim 12, Khwaja teaches a plant cultivating apparatus (Figs 1-62) comprising:
a main body (120) that defines a cultivation space (136) and is configured to control temperature and humidity in the cultivation space ([0155], [0223]); and
a cultivation container (142) that is accommodated in the main body, wherein the cultivation container comprises:
a first medium ([0057]) that is disposed inside the cultivation container;
Khwaja is silent as to:
a sowing part that covers a top surface of the first medium and is thinner than the first medium; and
a second medium that covers a top surface of the sowing part and is thinner than the sowing part.
Weiss teaches within the same field of endeavor and reasonably pertinent to the invention growing media for plants (Figs 1-7c) comprising:
a sowing part (Fig 2B Item 200- top layer) that covers a top surface of the first medium (Fig 2B Item 204- base layer) and is thinner than the first medium (Weiss- [0029]).

    PNG
    media_image1.png
    171
    565
    media_image1.png
    Greyscale
a second medium (Fig 2B Item 200- top layer. See image below) that covers a top surface of the sowing part and is thinner than the sowing part. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Khwaja’s medium with the further teachings of Weiss’ medium layers in order to support the sowing of seeds, since a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 13, modified Khwaja teaches all of the abovementioned claim 12 but is silent as to wherein sizes of particles in the second medium are smaller than sizes of particles in the first medium.
Weiss teaches within the same field of endeavor and reasonably pertinent to the invention growing media for plants (Figs 1-7c) wherein sizes of particles in the second medium ([0033]) are smaller than sizes of particles in the first medium ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Khwaja’s plant cultivating apparatus with the further teachings of Weiss’ medium size in order to allow root penetration in the first medium and plant penetration through the second medium, promoting healthy plant growth.
Regarding claim 14, modified Khwaja teaches all of the abovementioned claim 12 and further a plant cultivating apparatus further comprising:
a wick (Khwaja- 238) that is disposed in the cultivation container and configured to absorb water (Khwaja- [0165]). 
Regarding claim 18, modified Khwaja teaches all of the abovementioned claim 12 and further teaches wherein the main body comprises:
a humidity sensor (Khwaja- [0082]) that is disposed at the main body and configured to measure humidity in the cultivation space of the main body; and
a humidity controller (Khwaja- 102) that is configured to control humidity in the main body ([0223]).
Regarding claim 20, modified Khwaja teaches all of the abovementioned claim 12 and further teaches a plant cultivating apparatus further comprising:
a temperature controller (Khwaja- 102) configured to control temperature in the cultivation container (Khwaja- [0155]).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khwaja (US 20210100173 A1)in view of Weiss (US 20170172082 A1) as applied to claim 12 above, and further in view of Hagerty (US 3683548 A).
Regarding claim 15, modified Khwaja teaches all of the abovementioned claim 14 but is silent as to wherein the wick extends from the first medium to the second medium below a top surface of the second medium.
Hagerty teaches within the same field of endeavor and reasonably pertinent to the invention a plant container and method of growing a plant (Figs 1-4) wherein the wick (Fig 2 Item 22- wick) extends from the first medium to the second medium below a top surface of the second medium (Col. 3 Lines 48-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Khwaja’s plant cultivating apparatus with the further teachings of Hagerty’s wick in order to provide fluid and nutrients to a fluid absorbing medium, promoting plant growth.
Regarding claim 16, modified Khwaja teaches all of the abovementioned claim 15 and further teaches wherein an upper end of the wick is located in the second medium (Hagerty- Col. 3 Lines 48-55).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khwaja (US 20210100173 A1) in view of Weiss (US 20170172082 A1) and Hagerty (US 3683548 A) as applied to claim 15 above, and further in view of Stadelhofer (US 3786598 A).
Regarding claim 17, modified Khwaja teaches all of the abovementioned claim 15 but is silent as to:
 wherein the wick includes a shield that surrounds a portion of an outer circumference of the wick and that is impervious to water, and
wherein the portion of the outer circumference of the wick contacts the first medium and the sowing part.
Hagerty teaches within the same field of endeavor and reasonably pertinent to the invention a plant container and method of growing a plant (Figs 1-4) wherein the portion of the outer circumference of the wick (22) contacts the first medium (24) and the sowing part (26) (Col. 3 Lines 48-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Khwaja’s plant cultivating apparatus with the further teachings of Hagerty’s wick in order to deliver water and nutrients to a seed layer, promoting healthy plant growth.
Stadelhofer teaches within the same field of endeavor and reasonably pertinent to the invention a self-feeding watering system (Figs 1-5) wherein the wick (31) includes a shield (28) that surrounds a portion of an outer circumference of the wick and that is impervious to water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Khwaja’s plant cultivating apparatus with the further teachings of Stadelhofer’s nylon wick shield in order to direct fluid through capillary action without leaking, delivering fluid to seeds, promoting plant growth.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khwaja (US 20210100173 A1) in view of Weiss (US 20170172082 A1) and Hagerty (US 3683548 A) as applied to claim 14 above, and further in view of Ware (US 4407092 A).
Regarding claim 19, modified Khwaja teaches all of the abovementioned claim 14 but is silent as to wherein the wick includes a nutrient solution that includes nutrients for growth of plants in water.
Ware teaches within the same field of endeavor and reasonably pertinent to the invention a hydroponic assembly and wafer system wherein the wick includes a nutrient solution that includes nutrients for growth of plants in water (Col. 6 Lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Khwaja’s wick with the further teachings of Ware’s nutrient impregnation in order to provide tailored nutrients to individual plants, promoting plant growth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attached art not relied upon is directed towards planters with multiple medium layers, wicks, and enclosed cultivation apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295. The examiner can normally be reached Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642